Title: To George Washington from Major Henry Lee, Jr., 23 November 1778
From: Lee, Henry Jr.
To: Washington, George


  
    Sir.
    Croton [N.Y.] No. 23d 78.
  
I have the honor of your Excellency’s letr of the 21st instt. I assure you sir, the subject matter of it being entirely new to me, afforded much surprize.
Mr Washington having unfortunately lost his charger, I supplyed him with one belonging to the Corps.
This horse is very elegant, and still in his service.
I have since communicated your Excellencys letr, and am informed, that the request is in consequence of a letter of patronage from Mr Washington’s father to your Excellency, transmitted to Headquarters by favor of General Woodford.
I presume this letter and the appetites common to young officers of Mr Washingtons vivacity have produced the application. I have the honor to be, sir with inviolable attachment your Excellency’s most obt hum: servant

  Heny Lee jr

